             Case 1:18-cv-00086-KPF Document 35 Filed 11/16/18 Page 1 of 1




                                          WWW.MKCLAWGROUP.COM
                                     LAW OFFICES OF MICHAEL K. CHONG, LLC

            NEW YORK:                             FORT LEE:                               HOBOKEN:
  1250 BROADWAY, 36TH FL. STE. 300        2 EXECUTIVE DRIVE, STE. 720             300 HUDSON STREET. STE. 10
     NEW YORK, NEW YORK 10001             FORT LEE, NEW JERSEY 07024              HOBOKEN, NEW JERSEY 07024
           (212) 726-1104                       (201) 947-5200                          (201) 708-6675
         FAX (212) 726-3104                   FAX (201) 708-6676                     FAX (201) 708-6676

                                            * Please Reply to: FORT LEE         EMAIL: MKC@MKCLAWGROUP.COM



                                             November 16, 2018

Via ECF; Total Pages: 1
Hon. Katherine Polk Failla, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square, Room 618
New York, NY 10007

       Re:     Alejandro Gonzalez Sanchez et al v. Green Gourmet Deli Corp. et al
               Docket No. 1:18-cv-00086-KPF

Dear Judge Failla:

       This office represents Defendants in the above referenced matter. The parties have conferred
with the assigned mediator for this matter, Joseph Kevin McKay, Esq. today in regard to scheduling
the mediation. As per Your Honor's order, mediation is to be completed by December 5, 2018. Due to
the busy calendar that all have, including our respective clients, and the addition of the upcoming
Thanksgiving holiday, the parties and the mediator respectfully request a short extension to complete
the mediation for this matter by January 20, 2018. This is the first request for an extension as to the
mediation in this matter.

       Thank you for your kind consideration and courtesies in regard to this matter.


                                                                 Respectfully submitted,

                                                                 Michael K. Chong
                                                                 Michael K. Chong, Esq.




MKC/
cc: Gennadiy Naydenskiy, Esq. (via ECF)
    Joseph Kevin McKay, Esq. (Mediator via Email)
